 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
        CAMPIDOGLIO LLC; CARMEN
        LLC; and SAN MARCO LLC,
 8
                              Plaintiffs,
 9                                                      C12-949 TSZ
            v.
10                                                      ORDER
        WELLS FARGO BANK, N.A.,
11
                              Defendant.
12

13         The parties’ stipulated motion, docket no. 361, is GRANTED as follows. Pursuant

14 to the normal practice of the undersigned judge and his staff, all courtesy copies of papers

15 electronically filed under seal in this matter, as well as all documents submitted to the

16 Court for in camera review, have been delivered to a vendor that contracts with the Court

17 to shred and properly dispose of confidential materials.

18         The Clerk is directed to send a copy of this Order to all counsel of record.

19         Dated this 11th day of October, 2018.

20

21
                                                      A
                                                      Thomas S. Zilly
                                                      United States District Judge
22

23

     ORDER - 1
